IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SHERRY CORRIE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1146

DAVID LEE KEUL,

      Appellee.

_____________________________/

Opinion filed January 30, 2015.

An appeal from the Circuit Court for Duval County.
Elizabeth A. Senterfitt, Judge.

Diana L. Johnson of Johnson & Lufrano, P.A., Jacksonville, for Appellant.

Robert C. Davis, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED. See Bertolotti v. Dugger, 514 So. 2d 1095, 1096 (Fla. 1987)

(noting that in order to preserve an issue for appellate review, the specific legal

argument or ground that it is based upon must be made to the trial court); see also

Konoski v. Shekarkhar, 146 So. 3d 89, 89 (Fla. 3d DCA 2014) (affirming the entry
of the final judgment of injunction for protection against domestic violence and

noting that the evidentiary issue raised by the appellant on appeal was not

preserved for appeal); Barile v. Gayheart, 80 So. 3d 1085, 1086 (Fla. 2d DCA

2012) (concluding that the appellant, who appealed an injunction against repeat

violence, failed to preserve by contemporaneous objection two of her three

arguments on appeal).

LEWIS, C.J., WOLF and ROBERTS, JJ., CONCUR.




                                       2